Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered December 8, 2009, convicting defendant, after a jury trial, of two counts each of attempted robbery in the second degree and assault in the third degree, and sentencing him to an aggregate term of 2V2 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The evidence supports the inference that defendant shared his companions’ intent to forcibly steal property (see e.g. Matter of Juan J., 81 NY2d 739 [1992]; People v Allah, 71 NY2d 830 [1988]). The only reasonable explanation for defendant’s conduct was that it was part of an attempted robbery.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Andrias, Acosta, Manzanet-Daniels and Román, JJ.